DETAILED ACTION
Note:  This is office action is submitted in place and corrects the previous office action mailed on 2/17/2022. 
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive.  Regarding claim 1, Applicant argues “There is no discussion of determining focus point relative to a viewing location in a virtual environment using the eye focus depth”.  Ng discloses in ¶ 0019-0020 using a viewer’s gaze to determine focus depth in within a virtual world.  Kulkarni was combined with the Ng such that Kulkarni described a method of using threshold distances of a user’s gaze to activate functions.  Both of the references are relate to determining user gaze to enable control within a user interface.  The remaining claims rely on the arguments presented for claim.  The claims stand rejected.  

Allowable Subject Matter
Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2017/0302903 A1 to Ng et al (“Ng”) in view of US Patent Pub. 2019/0033964 A1 to Kulkarni et al (“Kulkarni”).
As to claim 1, Ng discloses a method (See Fig. 2A), comprising: 
determining an focus depth (203); 
determining a focus point relative to a viewing location in a virtual environment using the focus depth, wherein the virtual environment includes a computer-generated object (205); and 
upon determining that the focus point is located within the computer-generated object, activating depth-assigned content relative to the computer-generated object (206).
Further, in a separate embodiemtn, Ng discloses a method for determining an eye focus depth (¶ 0020).  It would have been obvious to have combined the teachings of the two embodiments such that eye focus depth is determined using eye tracking system that detects positions of a user’s head and/or eyes.  
Ng fails to disclose determining the focus point is a threshold distance from the computer-generated object and activating a function of a computer-executable code development interface relative to the computer-generated object.  
Kulkarni discloses determining the focus point is a threshold distance from the computer-generated object and activating a function of a computer-executable code development interface relative to the computer-generated object (¶ 0121).  
Before the effective filing date, it would have obvious to one of ordinary skill in the art to have modified Ng with the teachings of Kulkarni of determining the focus point is a threshold distance from the computer-generated object and activating a function of a computer-executable code development interface relative to the computer-generated object, as suggested by Kulkarni thereby similarly enhancing the method to allow a user to manipulate features displayed in a virtual environment based on user focus detection.  
As to claim 2, Kulkarni discloses wherein activating the function of the computer-executable code development interface is performed upon determining that the focus point has been located within the threshold distance from the computer-generated object for greater than a threshold time period (¶ 0121).
As to claim 3, Ng discloses wherein activating the function of the computer-executable code development interface causes display of values that correspond to properties of the computer- generated object (See Fig. 3A-D; Ng discloses tags 302 which are text values representing the depth-assigned content 301.).
As to claim 4, Kulkarni discloses wherein activating the function of the computer-executable code development interface causes modification of values that correspond to properties of the computer-generated object (¶ 0121; See also Fig. 20).
As to claim 6, Ng in view of Kulkarni discloses wherein determining the eye focus depth comprises determining output from a sensor of a head-mounted display (Ng, ¶ 0020; Kulkarni, ¶ 0121).
As to claim 7, Kulkarni discloses wherein the focus point is located along a gaze ray determined using an eye gaze angle and head orientation information, and the computer-generated object is located along the gaze ray (¶ 0121).
As to claim 8, Ng in view of Kulkarni discloses all of the limitations of claim 1, and further discloses a non-transitory computer-readable device including program instructions executable by one or more processors (Ng, See Fig. 1A, 112).  
As to claim 9, the same rejection or discussion is used as in the rejection of claim 2.  
As to claim 10, the same rejection or discussion is used as in the rejection of claim 3.  
As to claim 11, the same rejection or discussion is used as in the rejection of claim 4.  
As to claim 13, the same rejection or discussion is used as in the rejection of claim 6.  
As to claim 14, the same rejection or discussion is used as in the rejection of claim 7.  
As to claim 15, Ng in view of Kulkarni discloses all of the limitations of claim 1, and further discloses a system (See Fig. 1A), comprising: a memory (112); and a processor (111) configured to execute instructions stored in the memory.  
As to claim 16, the same rejection or discussion is used as in the rejection of claim 2.  
As to claim 17, the same rejection or discussion is used as in the rejection of claim 3.  
As to claim 18, the same rejection or discussion is used as in the rejection of claim 4.  
As to claim 20, the same rejection or discussion is used as in the rejection of claim 6.  
As to claim 21, the same rejection or discussion is used as in the rejection of claim 7.  

Claims 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2017/0302903 A1 to Ng et al (“Ng”) in view of US Patent Pub. 2019/0033964 A1 to Kulkarni et al (“Kulkarni”), and further in view of US Patent Pub. 2015/0213778 A1 to Moravetz.  
As to claim 5, Ng in view of Kulkarni fails to disclose wherein activating the function of the computer-executable code development interface pauses execution of computer-executable code associated with the computer-generated object.
Moravetz discloses wherein activating the function of the computer-executable code development interface pauses execution of computer-executable code associated with the computer-generated object (See abstract; ¶ 0009).  
Before the effective filing date, it would have obvious to one of ordinary skill in the art to have modified Ng in view of Kulkarni with the teachings of Moravetz wherein activating the function of the computer-executable code development interface pauses execution of computer-executable code associated with the computer-generated object, as suggested by Moravetz thereby similarly using known configurations for pausing execution during operation of user change interfaces.  
As to claim 12, the same rejection or discussion is used as in the rejection of claim 5.  
As to claim 19, the same rejection or discussion is used as in the rejection of claim 5.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624